DETAILED ACTION
The Amendment filed September 23, 2022 has been entered.  Claim 9 has been cancelled.  Claims 1-8 and 10-23 are pending.
The previous rejections under 35 U.S.C. 112 (b) have been withdrawn in light of Applicant’s amendment filed September 23, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “wherein the step of precipitating the protein of Step D) includes adding an acid to decrease the pH to a value in the range of between about 4.9 and about 6.4” renders the claim indefinite.  In claim 1, step B) requires adjusting the pH of the comminuted poultry of Step A) to solubilized the protein  . . . wherein said pH adjustment for solubilizing the protein includes the addition of a food grade acid to obtain a pH value in the range between about 3.6 and about 4.4.  Applicant has amended claim 1 to delete wherein the step of solubilizing the protein may occur by “the addition of a food grade base to obtain a pH value in the range between about 8.3 and 10.5.”  Therefore, it is not clear how the addition of an acid at Step D) could bring a solution already at a pH of between about 3.6 to about 4.4 to a pH in the range of between about 4.9 and 6.4.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8, 10, 12-14 and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hultin et al. (US 6,005,073).
Regarding claims 1-3, 5, 6, 8, 10 and 17-23,  Hultin et al. disclose a process for recovering from an animal muscle source, a protein composition and the resulting protein composition wherein the process comprises the steps of: (a) grinding or homogenizing meat muscle tissue with water (i.e., comminuting); (b) reducing the pH of the slurry to a pH of between about 2.5 and about 3.5 to effect solubilization of the muscle protein (i.e. adding acid, including citric and hydrochloric acid – C3/L57-60, C5/L1-27, C6/L60-64, Figure 4); (b) separating insoluble components including fat, such as by centrifugation, to obtain a protein rich supernatant (C5/L28-31, Figure 4); and (c) adjusting the pH of the protein rich supernatant in the range of about 5.3 to 5.5 to precipitate the protein (i.e. adding base, including NaOH-C6/L15-20, C7/L6-9, C14/L5-15, Figure 4).  
Hultin et al. disclose a process which permits the use of muscle protein sources which are presently underutilized as a food source (C3/L35-46).  Hultin et al. disclose there is an interest in expanding the use of muscle proteins as food because of their functional and nutritional properties and better use of these materials would be particularly important with low value raw materials for which there is currently little or no human food use, including the fatty, pelagic fish and deboned muscle tissue from fish and poultry processing (C1/L21-29).  
Given Hultin et al. disclose an animal muscle tissue source including deboned muscle tissue from poultry, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used any deboned poultry (e.g. mechanically deboned poultry) including poultry containing fat, bone, protein, calcium and sodium and  having a lean and fat content as presently claimed, in the protein recovery process of Hultin et al. and arrive at the present invention. 
Here, a pH value of below about 3.5 is considered to encompass a pH value of 3.6.  
Given Hultin et al. disclose a process for recovering protein from a muscle tissue source substantially similar to that of the present invention (i.e., deboned muscle from poultry), intrinsically the resulting protein composition would comprise protein, fat, calcium and sodium in amounts presently claimed, and the fat component would be stabilized against oxidation.  Moreover, one of ordinary skill in the art would expect the protein composition to display the recited color properties.
Regarding claims 4, Hultin et al. disclose all of the claim limitations as set forth above.  Hultin et al. also disclose in one embodiment wherein the muscle tissue is ground or homogenized with an aqueous liquid at a pH below about 3.5 (C5/L1-27, C12/L63-C13/L5 – wherein muscle tissue is ground in a liquid with added citric acid and a pH of 3.0).  
Regarding claims 12 and 13, Hultin et al. disclosed all of the claim limitations as set forth above.  Hultin et al. disclose the objective of the invention is to produce a stable, functional protein product for human consumption (C3/L36-46).  Hultin et al. disclose that the process allows the proteins to retain their functionality such as gelation and emulsification (C11/L25-55/Example 1).  While Hultin et al. is silent with respect to determining the functional properties of the protein product, given Hultin et al disclose the importance of obtaining a functional protein, the person of ordinary skill in the art prior to the effective filing date of the present invention would have measured the functionality of the obtained protein, including measurements pertaining to protein functionality in food, including water binding test, meat emulsion test, moisture retention test or a color test.
Regarding claim 14, Hultin et al. disclose all of the claim limitations as set forth above.  Hultin et al. disclose the protein product can be spray dried (C4/L40-47).  


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hultin et al. (US 6,005,073) as applied to claim 1, and further in view of Fischer (“Drying in Vacuum Tumblers, Industrial and Engineering Chemistry, Vol. 55, No. 2, February 1963, pp. 18-24).
Regarding claim 16, Hultin et al. disclose all of the claim limitations as set forth above.  While Hultin disclose the precipitated protein can be further treated by removing apportion of the water in product by lyophilization, freezing, or heat drying and that the resultant product can be in the form of a solution, a gel or a dry particulate, the reference is silent with respect to vacuum tumbling.
Fischer teaches the use of vacuum tumble dryers for drying solids containing particles is known (p. 18-24).  Fischer teaches vacuum tumbling is effective for drying solids at relatively cool temperatures (p. 18/Introduction).
Given Hultin et al. disclose the precipitated protein product can be dried to produce a dry particulate, since Fischer teaches vacuum tumble dryers are known to be used for drying solids at relatively low temperatures, it would have been obvious to one of ordinary skill in the art to have considered the use of a vacuum dryer as an alternative to lyophilization, freezing, or heat drying the protein precipitate.
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
Applicant explain the inventors have found that when reducing the pH of the animal tissue to a pH ranging between about 3.6 to about 4.4, the animal muscle is “solubilized while retaining essentially it original color (functional raw meat red/reddish color) and the satisfactory yields of muscle tissue (protein) are obtained.”  Applicants notes, in contrast, when the pH is “about 3.5 or less”, the tissue color becomes brown and does not revert to its original color.”  
While the present specification acknowledges that when the pH of beef and poultry muscle tissue is about 3.5 or less, the tissue color becomes brown and does not revert to its original color, there is no evidence on the record demonstrating that the protein composition of  Hultin et al., made from poultry tissue solubilized at a pH of about 3.5, would exhibit color outside the broadly claim ranges of about 82 to about 45 L*, about 7.5 to about 2.2 a* and about 20 to about 3 b*.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759